     Case 8:17-ap-01068-MW        Doc 51 Filed 04/12/19 Entered 04/12/19 15:33:13                 Desc
                                   Main Document Page 1 of 2


1
2
                                                                       FILED & ENTERED
3
4                                                                            APR 12 2019
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY bolte      DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       SANTA ANA DIVISION
11
12
13   In re:                                            CHAPTER 7

14                                                     Case No.: 8:17-bk-10265-MW
     Ralph E Sanders                                   Adv No: 8:17-ap-01068-MW
15
                                       Debtor(s).
16
     Larnita Pette                                     ORDER GRANTING MOTION TO EXCLUDE
17                                                     EVIDENCE
18                                    Plaintiff(s),
                                                       Date:      March 20, 2019
          v.                                           Time:      9:00 AM
19
                                                       Courtroom: 6C
20   Ralph E Sanders

21                                 Defendant(s).
22
23            The Court, having reviewed the Motion To Exclude Evidence filed by Plaintiff

24   Larnita Pette (the “Motion”), Defendant’s Opposition to the Motion and related pleadings

25   and documents, and heard argument on whether Adult Protective Services reports and

26   medical (including hospital and nursing home) records are relevant to numbered

27   //

28




                                                      -1-
     Case 8:17-ap-01068-MW       Doc 51 Filed 04/12/19 Entered 04/12/19 15:33:13      Desc
                                  Main Document Page 2 of 2


1    paragraphs 8, 22, 23 and 28 of the Amended Complaint, hereby grants the Motion in its
2    entirety.
3           IT IS SO ORDERED.
4                                             ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: April 12, 2019
25
26
27
28




                                              -2-
